*465March 6th, 1817,
Judge Roane
pronounced the Court’s opinion.
“ The Court is of opinion, that the debts of the Testator were not to be paid out of the profits of, or chargeable on, the real estate, in exoneration of the personal.”
“ The Court is farther of opinion, that the legacies of 500i. to the children of Austin Garnett, and the like sum to the children of Robert Garnett, were no farther chargeable on the slaves, and other persona] estate, directed to be used on the plantation called Farmer’s Hall, than on such part thereof as should remain, after'the payment of debts and the expenses attending the administration, and after a sufficient provision being made for the use oí Hannah S. Neale and her family, and that those legacies must consequently abate, so far as the same were not raised, within the term of three years limited therefor, by the use of the said residue of slaves and personal estate, and the Farmer’s Hall plantation aforesaid; which term of three years ought not to commence until the 1st of January, 1812; with liberty to sever, and apply to that use, any crops on the ground at the expiration of said Term, after which, the Appellant should be answerable to the devisees of that plantation for a reasonable rent, until the same is delivered up,”
“ The Court is farther of opinion, that there is no error in so much of the Decree of the Chancellor, as directs a surrender of the said plantation, and a partition thereof; but that so much of the said decree, as directs the legacies aforesaid to be paid before the prefer accounts were taken, and the residue thereof, so far as it may conflict with the principles hereby established, is erroneous.”
“ The Decree therefore, so far as it is thus declared to he erroneous, is reversed with costs, and the residue thereof affirmed; and the cause is remanded to the said Court of Chancery, to have accounts taken, as well of the Administration, by the Appellant, of the goods of his Testator, as of the proceeds of the Farmer’s Hall Plantation, and excess of the slaves and persoual estate aforesaid; (in which tatter account, the Appellant must have credit for a reasonable hire for such of the slaves, and other personal estate, used on said plantation, as he would have beets justified in selling for the payment of debts, and his commissions as Executor, or la hiring; out, to *466raise the provision to be furnished Hannah S. Neale and family ; for both which purposes, the Commissioners are to set apart a sufficient fund; the hires of which slaves, and other personal estate, are to be credited as aforesaid, and charged to the Appellant in his Administration account;) and to be farther proceeded in, according to the principles above declared, in order to a final decree.